     SMITH & SMITH
     GERALD K. SMITH AND JOHN C. SMITH
     LAW OFFICES, PLLC
     ATTORNEYS AT LAW
 1   6720 E. Camino Principal, Suite 203
     Tucson, AZ 85715
     Tel: (520) 722-1605
 2   Fax: (520) 844-8070

 3   John C. Smith, State Bar No. 023008
     Email: john@smithandsmithpllc.com
     Will Sherman, State Bar no. 034221
 4   Email: will@smithandsmithpllc.com
     Attorneys for Official Committee of Unsecured Creditors
 5
 6                             IN THE UNITED STATES BANKRUPTCY COURT

 7                                          FOR THE DISTRICT OF ARIZONA
 8   In re:                                                    Chapter 11 Proceedings
 9   FARWEST PUMP COMPANY,                                     Case No. 4:17-bk-11112-BMW
10                                              Debtor.
                                                               Adversary Proceeding No.
11
     OFFICIAL COMMITTEE OF
12   UNSECURED CREDITORS,
13                                              Plaintiff,
                                                               COMPLAINT FOR AVOIDANCE,
14                                                             RECOVERY, AND PRESERVATION OF
     vs.
15                                                             FRADULENT TRANSFERS AND/OR
     FARWEST PUMP COMPANY, an Arizona                          PREFERENCE PAYMENTS
16   corporation; CLARK P. VAUGHT and
     CHANNA CREWS-VAUGHT, husband
17   and wife; CLARK P. VAUGHT
     REVOCABLE LIVING TRUST DATED
18   SEPTEMBER 7, 1993; RELIANT WELL
     DRILLING AND PUMP COMPANY,
19   INC., an Arizona corporation; VAUGHT
     EQUIPMENT, LLC, an Arizona limited
20   liability company; and FARCO
21   PERFORACIONES Y BOMBEO, S.A. DE
     C.V., a foreign corporation,
22
                                                Defendants.
23
24             The Official Committee of Unsecured Creditors (the “Committee”), through
25
     undersigned counsel, for its Complaint for Avoidance, Recovery and Preservation of
26
     Fraudulent Transfers and/or Preference Payments, alleges as follows:
27
28   ///
Case 4:17-bk-11112-BMW                     Doc 771 Filed 09/11/20 Entered 09/11/20 16:29:08   Desc
                                            Main Document    Page 1 of 6
     I.     NATURE OF THE ACTION
 1
 2          1.       This is an action to recover properties which were fraudulently transferred by

 3   Farwest Pump Company (“Farwest”) to other entities owned by Farwest’s principals, Clark
 4   P. Vaught and Channa Crews-Vaught (the “Vaughts”) to avoid being included in Farwest’s
 5
     bankruptcy estate.
 6
 7   II.    JURISDICTION AND VENUE

 8          2.       This Court has jurisdiction over this action under 28 U.S.C. §§ 157 and 1334.
 9   This Complaint is governed by §§ 544(a), 548(a)(1) and (b), and 550 of the Bankruptcy Code,
10
     A.R.S. §§ 44-1004, 44-1005 and 44-1009, and the Federal Rules of Bankruptcy Procedure
11
12   7001, et seq.

13          3.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(H).
14          4.       Venue is appropriate under 28 U.S.C. §§ 1408 and 1409.
15
            5.       This action is timely pursuant to 11 U.S.C. § 108 and A.R.S. § 44-1007.
16
     III.   PARTIES
17
18          6.       Plaintiff is the appointed Official Committee of Unsecured Creditors in
19   Bankruptcy Case No. 4:17-bk-11112-BMW.
20
            7.       Farwest is an Arizona corporation, currently existing and in good standing.
21
            8.       Reliant Well Drilling and Pump Company, Inc. (“Reliant”) is an Arizona
22
23   corporation owned by Clark P. Vaught.
24          9.       Vaught Equipment, LLC (“Vaught Equipment”) is an Arizona limited liability
25
     company owned by Clark P. Vaught and Channa Crews-Vaught.
26
27                                                 2
28
Case 4:17-bk-11112-BMW         Doc 771 Filed 09/11/20 Entered 09/11/20 16:29:08          Desc
                                Main Document    Page 2 of 6
            10.    Farco Perforaciones y Bombeo, S.A. de C.V. (“FARCO”), is a Mexico-based
 1
 2   corporation that operates in Sonora, Mexico, and is owned by Clark P. Vaught.

 3          11.    Clark P. Vaught is the Trustee of the Clark P. Vaught Revocable Living Trust
 4   dated September 7, 1993.
 5
            12.    The Vaughts are the principals of Farwest, and upon information and belief are
 6
 7   residents of Pima County, Arizona.

 8   IV.    GENERAL ALLEGATIONS
 9          13.    On September 20, 2017, Farwest filed a voluntary petition under Chapter 11 of
10
     Title 11 of the Bankruptcy Code. Throughout the ensuing bankruptcy proceedings, Farwest
11
12   has shown a pattern of abusing the courts and defrauding creditors.

13          14.    First, Farwest violated a direct court order not to remove collateral from the
14   United States of America when it transferred its most valuable asset to Mexico. This was done
15
     in direct violation of a court order. Farwest also failed to file timely or accurate operating
16
     reports and failed to provide financial documents for Vaught Equipment or related entities in
17
18   violation of court orders. Failing to provide this information has left creditors and the
19   Bankruptcy Court in the dark about the financial situation of the related entities.
20
            15.    Second, prior to filing bankruptcy, Farwest restructured its well drilling and
21
     pump operations so that Reliant and FARCO would be insulated from the bankruptcy
22
23   proceeding. Through this restructuring, the Vaughts have complete control of Farwest’s
24   income through related entities FARCO and Reliant. This restructuring has led to Farwest’s
25
     accounts receivable skyrocketing during the bankruptcy. The accounts receivable increased
26
27                                                 3
28
Case 4:17-bk-11112-BMW        Doc 771 Filed 09/11/20 Entered 09/11/20 16:29:08             Desc
                               Main Document    Page 3 of 6
     from $162,754.90 on the Petition Date, to $408,009.95 as of Sept. 30, 2019. On information
 1
 2   and belief, Farwest has not made any attempts to collect this money from their related entities.

 3   This demonstrates how the Vaughts control the flow of income to Farwest.
 4          16.     Finally, Ms. Crews-Vaught admitted diverting insurance funds from Farwest’s
 5
     DIP account.
 6
 7          17.     It is with these actions in mind that Plaintiff alleges Farwest transferred property

 8   to insider entities within four years of the Petition date which violated state and federal transfer
 9   laws. Plaintiff alleges these transfers are avoidable as fraudulent transfers pursuant to 11
10
     U.S.C. §§ 544, 550, 551 and A.R.S. § 44-1004.
11
12          18.     On information and belief, Farwest transferred approximately $1,030,000 worth

13   of equipment and assets to insider entities with intent to hinder, delay, or defraud creditors to
14   which Farwest was indebted at the time of the transfers or to which it became indebted after
15
     the date of such transfers.
16
            19.     Farwest has failed to provide information about these transfers beyond that they
17
18   happened. Farwest asserted in its Disclosure Statement that it believes the equipment sold for
19   a fair price. However, there is no proof of what that fair price is beyond Farwest’s bald
20
     assertion. Farwest has not stated what equipment was transferred, the value of the transferred
21
     equipment, and what price it received for the equipment sold.
22
23          20.     On information and belief, all the transfers occurred while Farwest had pending
24   litigation which ultimately resulted in a large judgment against Farwest and at least one case
25
26
27                                                   4
28
Case 4:17-bk-11112-BMW         Doc 771 Filed 09/11/20 Entered 09/11/20 16:29:08              Desc
                                Main Document    Page 4 of 6
     is still pending with substantial counterclaims against Farwest, Farwest Pump Company v.
 1
 2   Joel Rodriguez, et al., Pima County Superior Court Case No. C20150425.

 3         21.    Farwest claimed the Statement of Financial Affairs (“SOFA”) it filed included
 4   these transfers, but the amount listed on the SOFA did not equal $1,030,000. The SOFA only
 5
     shows 30 transfers to Vaught Equipment totaling $459,581. That leaves $570,419 worth of
 6
 7   property and equipment unaccounted for by Farwest.

 8         22.    On information and belief, the Vaughts retained control over the equipment as
 9   the transfers were made to Farwest’s insiders, Vaught Equipment and FARCO.
10
           23.    On information and belief, Farwest declared bankruptcy in part because of a
11
12   $900,000 judgment entered against it on January 10, 2017 by the California Superior Court in

13   ANC Orchard, LLC. v. Farwest Pump Company, Case No. BCV-16-100186-SPC.
14         24.    On information and belief, Farwest made these transfers to insider companies
15
     during pending litigation in the ANC Orchard case and the Rodriguez case. Farwest
16
     fraudulently transferred equipment and property to avoid judgments and to avoid the
17
18   equipment and property from being included in the bankruptcy estate. Plaintiff asks that the
19   Court find these transfers to be avoidable transfers under 11 U.S.C. §§ 544, 550, 551 and
20
     A.R.S. § 44-1001, et seq.
21
           WHEREFORE, Plaintiff respectfully prays for judgment against Farwest for all
22
23   remedies available under A.R.S. § 44-1007, including, but not limited to:
24         A.     Avoiding the fraudulent property transfers;
25
26
27                                               5
28
Case 4:17-bk-11112-BMW       Doc 771 Filed 09/11/20 Entered 09/11/20 16:29:08         Desc
                              Main Document    Page 5 of 6
            B.     Directing the Vaughts and any and all subsequent transferees of the property to
 1
 2   return the property to the bankruptcy estate or reimburse the bankruptcy estate $1,030,000 for

 3   the transferred property;
 4          C.     For reasonable attorney’s fees and costs incurred under any available statutes;
 5
     and
 6
 7          D.     For such other and further relief as the Court finds proper and just.

 8
            DATED this 11th day of September 2020.
 9
10                                                     GERALD K. SMITH AND JOHN C.
                                                       SMITH LAW OFFICES, PLLC
11
                                                       By: /s/ John C. Smith
12                                                            John C. Smith
13                                                            Attorneys for Official Committee of
                                                              Unsecured Creditors
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 6
28
Case 4:17-bk-11112-BMW           Doc 771 Filed 09/11/20 Entered 09/11/20 16:29:08          Desc
                                  Main Document    Page 6 of 6
